DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application (PPH) number 17/489,166 filed on 9/29/2021.
Currently, claims 1-3, 5, 7-22 are pending and examined. 
Claims 4, 6 and 23 have been cancelled.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “can have” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in line 2, a phrase “The pane” should be read “The panel”; and in lines 5-6; a phrase “leg can a longitudinal” should be read “leg has a longitudinal”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 17, line 3; a citation “at least partially” is confusing and indefinite because does not clear how much or how far “at least partially” is? Clarification is required. Claim 18 depending upon the rejected claim 17 is also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-2, 5, 7-9, 10-13, 15-17, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0283720 to Pervan et al. (‘Pervan’).
Re claims 1, 2, 5, 7, 9, 11, 12, 13 and 22: Pervan discloses a panel 1/1’ comprising: a face surface (wherein 1 points to in Fig. 3A) having a first edge 5a and a second edge 5b that extend along a first axis and are spaced by a width along a second axis that is perpendicular to the first axis, and a third edge and a fourth edge that extend along the second axis and are spaced by a length along the first axis; a back surface (near 6) spaced from the face surface along a third axis that is perpendicular to the first and second axes; a first side (wherein 31/32 point to) that extends between the first edge 5a of the face surface and the back surface, wherein the first side comprises a first tongue 10; a second side that extends between the second edge 5b of the face surface and the back surface, wherein the second side comprises a first front leg 31 and a first back leg 32 that cooperate to define a first groove 11 therebetween (Fig. 3B); a third side that extends between the third edge of the face surface and the back surface, wherein the third side comprises a second tongue 70 (Fig. 7A); and a fourth side that extends between the fourth edge of the face surface and the back surface, wherein the fourth side comprises a second front leg (wherein near 71, Fig. 7A) and a second back leg (near 71) that cooperate to define a second groove 71, wherein: at least one of the first tongue 10 or the first back leg has a longitudinal dimension along the first axis that is greater than the length of the face surface (Fig. 3A); or at least one of the second tongue or the second back leg has a longitudinal dimension along the second axis that is greater than the width of the face surface, wherein the first tongue 10 extends away from the first edge 5a of the face surface by a select distance along the second axis, and wherein the second back leg 32 extends beyond the first edge 5a of the face surface in a direction away from the second edge of the face surface by the select distance (Figs. 3A-3B); wherein at least one of the first tongue 10 or the first back leg has a longitudinal dimension along the first axis that is greater than the length of the face surface (see Fig. 3A), and at least one of the second tongue 70 or the second back leg has a longitudinal dimension along the second axis that is less than the width of the face surface (Fig. 7A); wherein the first tongue 10 has a forward surface and a rear surface, wherein the second tongue 70 has a forward surface and a rear surface, wherein the rear surface of the second tongue 70 is spaced from the rear surface of the first tongue 10 along the third axis by a tab thickness (wherein 8 points to) in a direction toward the face surface, wherein each of the first back leg 32 and the second back leg has a forward surface (near 11) and a rear surface (near 6), and wherein the forward surface of the second back leg is spaced from the forward surface of the first back leg along the third axis by the tab thickness (wherein 8 points to in Fig. 3A) in a direction toward the face surface.
Re claims 8, 10: wherein the second tongue 70 extends at least to a plane that is perpendicular to the second axis and includes the second edge 5b of the face surface.
Re claimS 15, 16: wherein each of the first front leg 31 and the first back leg has a width relative to the second dimension axis, and wherein the width of the first back leg 32 is greater than the width of the first front leg (Fig. 3).
Re claim 17: wherein the first tongue 10 and second back leg 32 intersect at a first tab 8, wherein the first tongue 10 has a rear surface, and wherein the second back leg 32 has a forward surface, wherein the first tab 8 is at least partially defined by the rear surface of the first tongue 10 and the forward surface of the second back leg.
Re claim 19: wherein the second tongue 70 and first back leg 32 intersect at a second tab 8, wherein the second tongue has a rear surface, wherein the first back leg 31 has a forward surface, and wherein the second tab 8 is at least partially defined by the rear surface of the second tongue and the forward surface of the first back leg 32.
Re claim 21: wherein each of the first back leg 32 and the second back leg 32 has a planar forward surface, wherein each of the first tongue 10 and the second tongue 70 has a planar rear surface, wherein the forward surface of the first back leg 32 is oriented at an acute angle (Fig. 3A) with respect to the rear surface of the first tongue 10, and wherein the forward surface of the second back leg is oriented at an acute angle (Fig. 3A) with respect to the rear surface of the second tongue 70.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2013/0283720 to Pervan.
Re claim 3: Pervan discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein at least one of the first tongue or the first back leg has a longitudinal dimension along the first axis that is greater than the length of the face surface by at least 0.2 mm, or at least one of the second tongue or the second back leg has a longitudinal dimension along the second axis that is greater than the width of the face surface by at least 0.2 mm; wherein the tab thickness is between 0.2 mm and 5 mm. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have a desirable size for thickness or different dimensions in order to facilitate a flooring assembly and economic purposes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale